DETAILED ACTION
Office Action Summary
Claims 13-18 and 20 are pending in the instant application.
Claims 13, 16, 18 and 20 are rejected under 35 USC § 103.
Claims 14-15 and 17 are objected to as being dependent upon a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 16, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Abadir et al. (US Pre-Grant Publication No: 2020/0067711) hereinafter referred to as Abadir in view of Tormasov et al. (US Pre-Grant Publication No: 2017/0201500) hereinafter referred to as Tormasov.

As per claims 13 and 20, Abadir teaches An apparatus/method, comprising: a display; (Abadir, [0045])
a wireless transceiver configured to receive and transmit data over a primary channel;  (Abadir, figure 1 and [0023], teaches having a primary communication channel)
one or more non-transitory computer readable storage mediums that stores a set of instructions; and (Abadir, [0045])
one or more processors that, upon execution of the set of instructions, is configured to: (Abadir, [0045])

responsive to verifying the first key data based on the verification data, generate a digital security key based on the first key data. (Abadir, [0025] and figure 1)
But Abadir does not teach generate a plurality of image frames, each of the plurality of image frames containing one or more pixels representing a different part of verification data; output, via the display, the plurality of image frames sequentially to transmit the verification data to a wireless peripheral device over an out-of-band channel;
However, Tormasov [0039] teaches “According to an exemplary aspect, the video camera of the second device 110 can be directed by user 2 to point to the hidden (i.e., encoded) data inside the source text on the display screen of the first device 120 to capture this message as video. As noted above, the first device 120 can be another smartphone screen, or any other user device screen, such as TV screen, computer screen, a jumbo screen, and the like) to acquire and display the screen image (or video). For example, in an exemplary aspect, the first device 120 can be one or more devices running live with SMS or TV screens available for anyone, or a public message pad in shopping center screens or a jumbo screen, for example.”
Therefor the combination of Abadir in view of Tormasov teaches generate a plurality of image frames, each of the plurality of image frames containing one or more pixels representing a different part of verification data; output, via the display, the plurality of image frames sequentially to transmit the verification data to a wireless peripheral device over an out-of-band channel;
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Abadir which uses multiple channels for authentication 

As per claim 16, Abadir in view of Tormasov teaches The apparatus of claim 13, wherein the one or more processors is configured to: receive an indication to initiate transmission of the verification data; and output the plurality of image frames via the display in response to receiving the indication. (Tormasov, figure 5 and [0061])

As per claim 18, Abadir in view of Tormasov teaches The apparatus of claim 13, wherein the one or more processors is configured to: generate the digital security key; encrypt second data based on the digital security key; and transmit the encrypted second data over the primary channel to the wireless peripheral device. (Abadir, [0004])

Allowable Subject Matter
Claims 14-15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Related Art of Record
Baskaran et al. (2018/0062863) teaches “Out-of-band authentication: It refers to conducting two-factor authentication over a different, separated network or channel than the primary network or channel. For example, using a username and password to complete the primary authentication sent over the Internet (primary network). Whereas, using a different channel to complete the second factor. Approving a push notification sent over your mobile network is an example of out-of-band authentication. If a remote attacker is able to tap into one's computer via Internet connection, they can steal the user's password, and the second form of authentication, if delivered over the same channel. Salt: A salt is a random number generated during the build process. The salt is stored in the encrypted challenge as a non-accessible string. The salt may be stored as a set of segmented non-printable strings in different parts of the encrypted challenge.”
Rime et al. (2014/0104441) teaches “In one embodiment, successive images, such as successive still images or successive frames in a video, are captured with a camera until a hidden mark is retrieved in one of the data representing a captured image. The process comprises trying to match only those captured images that contain hidden marks with said reference images. Data representing images without any hidden mark are not sent to the server and not further processed, avoiding a waste of bandwidth and computational resources.”
Stachura et al. (2015/0134956) teaches “n the context of authentication, "out-of-band" refers to simultaneously utilizing a primary network or channel, and a secondary network or channel being different from the primary network or channel to communicate between two parties or client devices (12) for identifying a user (10). A cellular network is commonly used for out-of-band authentication. An example of out-of-band authentication is when an online banking user (10) is accessing his or her online bank account using a client device (12) mobile phone via the Internet with a login and a one-time password is sent to their client device (12) mobile phone via SMS to identify them. The primary channel would be the online login screen where the user (10) enters his or her login information and the secondary channel would be the SMS cellular network.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIMON P KANAAN/Primary Examiner, Art Unit 2492